J-A10030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: K.M.S.                      IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF J.M.S., BIRTH FATHER

                                                    No. 1858 WDA 2015


                  Appeal from the Order October 21, 2015
          In the Court of Common Pleas of Westmoreland County
                   Orphans' Court at No(s): No. 7 of 2015


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

JUDGMENT ORDER BY PANELLA, J.                          FILED MAY 18, 2016

      The matter before us is an Order of Termination filed by the trial court

on October 21, 2015. In that order, the trial court terminated the parental

rights of J.M.S., the father of the child in issue. Because the trial court has

not provided the parties or this Court with any type of analysis or discussion

of the evidence, we remand.

      J.M.S. is the natural father of the minor child, K.M.S. After the birth

mother terminated her parental rights by way of a confirmed consent, the

Westmoreland County Children’s Bureau took custody of the child, and the

child was placed in a foster home.

      The child was adjudicated dependent on November 1, 2013. Father

has been incarcerated for major periods of time since the child’s placement
J-A10030-16


in foster care. Eventually, the Bureau filed a Petition for Termination of

Parental Rights against Father. A trial was held on September 17, 2015.

      Following the trial, the trial court entered a form order on October 21,

2015, placing check marks in the boxes that contain the statutory language

to support a termination. This language is not oriented toward the facts of

this case, but is generic for any termination case.

      Father filed an appeal, and then submitted to the trial court a Concise

Statement of Matters Complained of on Appeal, which was filed on

November 20, 2015. Although the Concise Statement contains very general

allegations that the trial court erred in its decision to grant termination, it

does reference arguments that:

      1. The trial court erred in finding that no bond existed between Father
         and his child;

      2. The termination was based on environmental factors which were
         beyond the control of Father; and

      3. The trial court erred in finding that the termination would best
         serve the needs and welfare of the child.

      In response, the trial court filed a “STATEMENT IN LIEU OF OPINION”

which did not address the issues raised by Father, but instead, in a summary

and cursory fashion, provided:

               In   response    to   Appellant/Father’s   Concise
         Statement of Errors Complained of on Appeal, filed on
         November 20, 2015, this Court will rely upon the Order of
         Court entered in this matter on October 21, 2015, along
         with the record of the proceedings held on March 11,
         2015 and September 17, 2015, respectively, and will
         issue no further Opinion.

                                     -2-
J-A10030-16



There is no review of the evidence or analysis of the grounds for termination

in the transcripts from March 11 or September 17, 2015.

      “[O]ur standard of review is limited to determining whether the order

of the trial court is supported by competent evidence, and whether the trial

court gave adequate consideration to the effect of such a decree on the

welfare of the child.” In re I.J., 972 A.2d 5, 8-9 (Pa. Super. 2009) (citation

omitted). We employ a broad, comprehensive review of the record in order

to determine whether the trial court's decision was supported by competent

evidence. See In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en

banc).

      In this case, we are unable to exercise proper appellate review due to

the trial court’s failure to author an independent judicial opinion supported

by independent factual findings. See In re K.P., 872 A.2d 1227, 1231-1232

(Pa. Super. 2005). Accordingly, this case is remanded for an evaluation by

the trial court of the petition and supporting evidence presented by the

Bureau.

      The trial court must file an opinion in this Court within thirty days of

the date of this memorandum. Upon receipt of the record in this Court,

Appellant’s counsel shall be granted thirty days to file a supplemental brief.

Upon the filing of Appellant’s supplemental brief, Appellee’s counsel shall be

granted thirty days to file a supplemental brief. The Prothonotary is directed




                                    -3-
J-A10030-16


to then relist this case on the next available Argument List following receipt

of the trial court’s opinion.

      Jurisdiction retained. Case remanded for proceedings consistent with

this memorandum.




                                    -4-